DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
            				            Allowable Subject Matter
2.  	Claims 1-12 allowed.
                                                                          Reasons for Allowance
3.	The following is an examiner's statement of reasons for allowance:
4. 	Regarding Claims 1-12, the prior art failed to disclose or reasonably suggest at least a vertical structure comprising a vertical portion penetrating through the plurality of horizontal layers, and a protruding portion extending from the vertical portion into the conductive material pattern; and second junction pads in the second insulating structure, wherein the first insulating structure and the second insulating structure are in contact with each other, and the first junction pads and the second junction pads are in contact with each other, wherein the vertical structure comprises a channel layer extending from the vertical portion to the protruding portion, and a side surface of the channel layer in the protruding portion is in contact with the conductive material pattern.

Remarks:
The closest prior arts are Chen et al., (US 10930661 B2), and Xiao, US 10985142 B2. However, none of the reference teaches or suggest the claimed invention, for instance “......the first junction pads and the second junction pads are in contact with each other, wherein the vertical structure comprises a channel layer extending from the vertical portion to the protruding portion, and a side surface of the channel layer in the protruding portion is in contact with the conductive material pattern, as recited in the claim.   
  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394. The examiner can normally be reached M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899